                                           Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 1 of 9




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     PHILLIP GARCIA,                                     Case No. 19-cv-02083-JD
                                                         Plaintiff,
                                   6
                                                                                             ORDER RE HABEAS PETITION AND
                                                  v.                                         CERTIFICATE OF APPEALABILITY
                                   7

                                   8     JOE LIZARRAGA,                                      Re: Dkt. No. 1
                                                         Defendant.
                                   9

                                  10          Petitioner Phillip Garcia, a California state prisoner, brings five claims under 28 U.S.C.

                                  11   § 2254 in this petition for habeas relief. Dkt. No. 1. The Court ordered respondent to show cause

                                  12   why the writ should not be granted. Dkt. No. 3. Respondent filed an answer, Dkt. No. 14, and
Northern District of California
 United States District Court




                                  13   Garcia filed a traverse, Dkt. No. 19. The petition is denied.

                                  14                                             BACKGROUND

                                  15          The California Court of Appeal provided a detailed account of the material facts and trial

                                  16   proceedings that will not be repeated in toto here. See People v. Pettie, 16 Cal. App. 5th 23

                                  17   (2017). The petition raises five claims for relief, which were previously raised in Garcia’s state

                                  18   court appeal. Garcia’s first claim is that the court of appeal, after finding a violation of the

                                  19   Confrontation Clause, erroneously applied Chapman v. California, 386 U.S. 18 (1967), to

                                  20   conclude that the error was harmless for the attempted murder and assault convictions, as well as

                                  21   several enhancements. See Dkt. No. 1 ¶ 11. Garcia’s four other claims, id. ¶¶ 12-15, were

                                  22   rejected by the court of appeal on the merits, Pettie, 16 Cal. App. 5th at 32. The California

                                  23   Supreme Court denied review. Dkt. No. 16-9.

                                  24          In summary, Garcia was convicted of attempted murder, assault with a firearm, dissuading

                                  25   a witness by force, conspiracy to dissuade a witness, and assault with means likely to commit

                                  26   great bodily injury. Dkt. No. 1 ¶¶ 1, 3. Garcia’s sentence was enhanced by the jury’s findings that

                                  27   some of the crimes were committed for the benefit of, at the direction of, or in association with a

                                  28   criminal street gang (the “gang enhancement”); that Garcia was armed with a firearm, that a
                                           Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 2 of 9




                                   1   principal personally used and discharged a firearm, and that Garcia personally used a firearm; and

                                   2   that Garcia personally inflicted great bodily injury. Id. ¶¶ 2-3. Garcia was sentenced to a total of

                                   3   42 years in prison, as well as an indeterminate life term on the gang enhancement. Id. ¶ 4.

                                   4          In a state court appeal, Garcia and two of his codefendants, Vincent Pettie and Andrew

                                   5   Lanford, raised several alleged trial errors, including the claims raised in Garcia’s petition. Pettie,

                                   6   16 Cal. App. 5th at 32-33. The California Court of Appeal agreed with defendants’ claim that the

                                   7   admission of certain testimony from the prosecution’s gang expert violated the Confrontation

                                   8   Clause. Id. at 61-64 (citing Crawford v. Washington, 541 U.S. 36 (2004); People v. Sanchez, 63

                                   9   Cal. 4th 665 (2016)). The court of appeal vacated Pettie’s conviction on all charges, and vacated

                                  10   the gang enhancement convictions and gang-related life terms for Garcia and Langford, but found

                                  11   that the error was harmless with regard to Garcia’s and Langford’s convictions on other charges

                                  12   and enhancements. Id. at 66-68. The court also reversed defendants’ convictions on the witness
Northern District of California
 United States District Court




                                  13   dissuasion charges based on instructional error. Id. at 68. The court of appeal rejected all of

                                  14   Garcia’s other claims of trial error. Id. at 32. The Supreme Court of California denied Garcia’s

                                  15   petition for review. Dkt. No. 16-9.

                                  16                                         LEGAL STANDARDS

                                  17          When a state court decides a claim on the merits, habeas relief can be granted only if the

                                  18   state court decision (1) “was contrary to, or involved an unreasonable application of, clearly

                                  19   established Federal law, as determined by the Supreme Court of the United States,” or (2) “was

                                  20   based on an unreasonable determination of the facts in light of the evidence presented in the State

                                  21   court proceeding.” 28 U.S.C. § 2254(d)(1) and (2); see also Martinez v. Sullivan, No. 17-CV-

                                  22   04436-JD, 2019 WL 1877347, at *2 (N.D. Cal. Apr. 26, 2019). The first prong applies both to

                                  23   questions of law and to mixed questions of law and fact, Williams v. Taylor, 529 U.S. 362, 407-09

                                  24   (2000), while the second prong applies to decisions based on factual determinations, Miller-El v.

                                  25   Cockrell, 537 U.S. 322, 340 (2003).

                                  26          A state court decision is “contrary to” Supreme Court authority if “the state court arrives at

                                  27   a conclusion opposite to that reached by [the Supreme] Court on a question of law or if the state

                                  28   court decides a case differently than [the Supreme] Court has on a set of materially
                                                                                          2
                                            Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 3 of 9




                                   1   indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable

                                   2   application of” Supreme Court authority if it correctly identifies the governing legal principle from

                                   3   the Supreme Court’s decisions but “unreasonably applies that principle to the facts of the

                                   4   prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply

                                   5   because that court concludes in its independent judgment that the relevant state-court decision

                                   6   applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                   7   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                   8          A state court decision “based on a factual determination will not be overturned on factual

                                   9   grounds unless objectively unreasonable in light of the evidence presented in the state-court

                                  10   proceeding.” Miller-El, 537 U.S. at 340; see also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir.

                                  11   2000). The Court presumes the correctness of the state court’s factual findings, and the petitioner

                                  12   bears the burden of rebutting that presumption by clear and convincing evidence. 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 2254(e)(1).

                                  14          The state court decision to which Section 2254(d) applies is the “last reasoned decision” of

                                  15   the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423

                                  16   F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state

                                  17   court that considered the petitioner’s claims, the Court looks to the last reasoned opinion from a

                                  18   lower court. See Nunnemaker, 501 U.S. at 801-06; Shackleford v. Hubbard, 234 F.3d 1072, 1079

                                  19   n.2 (9th Cir. 2000). In this case, the Court looks to the decision by the California Court of Appeal

                                  20   in resolving the habeas petition.

                                  21          All of the claims raised in the petition were rejected on the merits by the court of appeal.

                                  22   Consequently, the deferential standard of review under 28 U.S.C. § 2254(d) applies to those

                                  23   claims. See Cullen v. Pinholster, 563 U.S. 170, 187 (2011).

                                  24                                             DISCUSSION

                                  25   I.     HARMLESS ERROR
                                  26          Garcia’s first claim is that the court of appeal misapplied Chapman and erroneously

                                  27   determined that the admission of the gang expert’s testimony was harmless for the non-gang-

                                  28   related charges. The court of appeal’s finding that the admission of this testimony was harmless
                                                                                         3
                                           Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 4 of 9




                                   1   was an adjudication on the merits that is entitled to deference. See Davis v. Ayala, 576 U.S. 257,

                                   2   269 (2015). The Court may not overturn that decision unless the court of appeal “applied

                                   3   Chapman in an objectively unreasonable manner. When a Chapman decision is reviewed under

                                   4   AEDPA, a federal court may not award habeas relief under § 2254 unless the harmlessness

                                   5   determination itself was unreasonable. . . . [A] state-court decision is not unreasonable if

                                   6   fairminded jurists could disagree on its correctness. . . . [The petitioner] therefore must show that

                                   7   the state court’s decision to reject his claim was so lacking in justification that there was an error

                                   8   well understood and comprehended in existing law beyond any possibility for fairminded

                                   9   disagreement.” Id. at 269-70 (internal quotations and citations omitted).

                                  10            If the federal court determines that the state court’s harmless-error analysis was objectively

                                  11   unreasonable, it also must find that the error was prejudicial under Brecht v. Abrahamson, 507

                                  12   U.S. 619 (1993), before it can grant relief. See Fry v. Pliler, 551 U.S. 112, 119-20 (§ 2254(d)(1)
Northern District of California
 United States District Court




                                  13   did not displace Brecht). Under the Brecht standard, the Court may grant habeas relief only if it

                                  14   has “grave doubt about whether a trial error of federal law had ‘substantial and injurious effect or

                                  15   influence in determining the jury’s verdict.’” Davis, 576 U.S. at 268 (quoting O’Neal v.

                                  16   McAninch, 513 U.S. 432, 436 (1995)). The Brecht test is “more stringent” than the preconditions

                                  17   set out by AEDPA and Chapman. Deck v. Jenkins, 814 F.3d 954, 985 (9th Cir. 2016).

                                  18            The court of appeal held that the admission of the gang evidence was constitutional error,

                                  19   Pettie, 16 Cal. App. 5th at 64, and that the error was not harmless with regard to all defendants’

                                  20   gang enhancements, id. at 66. The court also held that the jury likely relied on the gang evidence

                                  21   in finding Pettie guilty of substantive charges against him. Id. at 67-68. But the court found that

                                  22   the admission was harmless with respect to Garcia’s and Langford’s convictions on non-gang-

                                  23   related charges, mainly because of substantial additional evidence against them. Id. at 66-67.

                                  24   Specifically, the court of appeal found that the prosecution presented evidence of Garcia’s guilt

                                  25   other than the prosecution’s gang expert testimony. Id. Such evidence is relevant to the Brecht

                                  26   standard. See Sims v. Brown, 425 F.3d 560, 570-71 (9th Cir.), amended, 430 F.3d 1220 (9th Cir.

                                  27   2005).

                                  28
                                                                                          4
                                              Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 5 of 9




                                   1             Garcia says that the court of appeal did not properly weigh the effect of the inadmissible

                                   2   evidence on the jury’s verdict, citing the importance of the gang evidence to the prosecution’s

                                   3   case, and that it is not clear that the remaining evidence was strong enough to sustain a conviction

                                   4   given the countervailing evidence presented by the defense. Dkt. No. 1 at 5-71; Dkt. No. 19-1 at

                                   5   1-3. Respondent says that the court of appeal’s harmless error analysis was correct, and that

                                   6   Garcia cannot show that the gang testimony had a substantial and injurious effect on the jury’s

                                   7   verdict. Dkt. No. 14 at 11-13.

                                   8             The problem for Garcia is that his arguments are little more than mere disagreements with

                                   9   the court of appeal’s conclusions. The court identified the correct legal standards, and applied

                                  10   them in a clear and logical manner. Garcia has not shown that there was anything objectively

                                  11   unreasonable about the court of appeal’s analysis. This also forecloses any possibility of a finding

                                  12   of prejudice under the Brecht “substantial and injurious effect” standard. Habeas relief is denied
Northern District of California
 United States District Court




                                  13   on this claim. See Fry, 551 U.S. at 121-22; Brecht, 507 U.S. at 623.

                                  14   II.       JOINDER
                                  15             The court of appeal upheld the trial court’s denial of Garcia’s motion to bifurcate or sever

                                  16   the gang charges. Pettie, 16 Cal. App. 5th at 43-46. Garcia says that this deprived him of a fair

                                  17   trial because it exposed the jury to evidence relating to his gang affiliation that would not

                                  18   otherwise have been presented. Dkt. No. 1 at 8-11; Dkt. No. 19-1 at 3-4.

                                  19             No clearly established Supreme Court precedent addresses when a trial in state court must

                                  20   be severed for multiple defendants. See Martinez v. Yates, 585 F. App’x 460, 460 (9th Cir. 2014)

                                  21   (unpublished); Mulan v. Arnold, No. 15-cv-01003-JD, 2017 WL 1407717, at *3-4 (N.D. Cal. Apr.

                                  22   20, 2017), aff’d, 783 Fed. Appx. 774 (9th Cir. 2019). The Supreme Court indicated in a footnote

                                  23   in United States v. Lane that “misjoinder would rise to the level of a constitutional violation only

                                  24   if it results in prejudice so great as to deny a defendant his Fifth Amendment right to a fair trial.”

                                  25   474 U.S. 438, 446 n.8 (1986). But the Ninth Circuit has held this footnote “does not qualify as

                                  26   clearly established federal law under federal habeas law.” Collins v. Runnels, 603 F.3d 1127,

                                  27

                                  28   1
                                           All further citations to Dkt. No. 1 refer to pages in the memorandum of points and authorities.
                                                                                             5
                                              Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 6 of 9




                                   1   1132 (9th Cir. 2010). Consequently, Garcia is not entitled to habeas relief on this ground. See

                                   2   Martinez, 585 F. App’x at 460.

                                   3            Even if, in the absence of Supreme Court precedent, Ninth Circuit case law were applied,

                                   4   the court of appeal’s severance determination was not objectively unreasonable. In our circuit,

                                   5   due process may be violated when the denial of severance would render a trial fundamentally

                                   6   unfair. Grisby v. Blodgett, 130 F.3d 365, 370 (9th Cir. 1997); see also Park v. California, 202

                                   7   F.3d 1146, 1149 (9th Cir. 2000). The requisite level of unfairness is reached only “if the

                                   8   impermissible joinder had a substantial and injurious effect or influence in determining the jury’s

                                   9   verdict.” Davis v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004) (internal quotation omitted). “In

                                  10   evaluating prejudice, the Ninth Circuit focuses particularly on cross-admissibility of evidence and

                                  11   the danger of ‘spillover’ from one charge to another.” Id.

                                  12            The court of appeal held that the evidence was admissible under California law, which
Northern District of California
 United States District Court




                                  13   significantly reduces the potential prejudice to petitioners. See id. at 638-39. Specifically, the

                                  14   court of appeal held that “while gang-related evidence is necessarily inflammatory to some degree,

                                  15   the gang evidence presented here was substantially outweighed by its probative value.” Pettie, 16

                                  16   Cal. App. 5th at 45. These conclusions are not objectively unreasonable or otherwise infirm.

                                  17   Garcia makes no countervailing showing that the evidence would not have been admissible in

                                  18   separate trials.

                                  19            A joint trial was not fundamentally unfair. Habeas relief is denied on this claim.

                                  20   III.     BRADY ISSUE
                                  21            Garcia’s third claim is that the state courts erred in denying him a new trial based on an

                                  22   alleged violation of Brady v. Maryland, 373 U.S. 83 (1963). Dkt. No. 1 at 12-15; Dkt. No. 19-1 at

                                  23   5-7; see also Kyles v. Whitley, 514 U.S. 419, 437 (1995). After trial, the defense learned that one

                                  24   of the prosecution’s witnesses had three misdemeanor convictions that had not been disclosed.

                                  25   Pettie, 16 Cal. App. 5th at 72. The court of appeal found no Brady violation because this

                                  26   undisclosed impeachment evidence was not material in that the witness “was secondary to the

                                  27   prosecution’s case,” and “the evidence of her past conduct was remote in time, and her offenses

                                  28   were not particularly serious.” Id. at 73.
                                                                                          6
                                             Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 7 of 9




                                   1           For a Brady claim to succeed, a petitioner must show: (1) that the evidence at issue is

                                   2   favorable to the accused, either because it is exculpatory or impeaching; (2) that it was suppressed

                                   3   by the prosecution, either willfully or inadvertently; and (3) that it was material (or, put

                                   4   differently, that prejudice ensued). Banks v. Dretke, 540 U.S. 668, 691 (2004). Garcia disagrees

                                   5   with the court of appeal’s findings, but has not shown that any of these elements weigh in his

                                   6   favor. Nor has he shown that the “new” evidence is sufficient to undermine confidence in the

                                   7   verdict, especially given the other evidence against him. See Wearry v. Cain, 136 S. Ct. 1002,

                                   8   1006 (2016) (per curiam). Habeas relief is denied on this claim.

                                   9   IV.     JUROR BIAS
                                  10           Garcia’s fourth claim is that he was denied the right to be tried by an unbiased jury. Dkt.

                                  11   No. 1 at 15-20; Dkt. No. 19-1 at 7-9. After the prosecution’s closing argument, the trial court

                                  12   informed the parties that four jurors reported potential external influences, including suspected
Northern District of California
 United States District Court




                                  13   attempts to intimidate them. Pettie, 16 Cal. App. 5th at 76-78. The trial court questioned each of

                                  14   the jurors who had experienced or discussed these incidents. Id. at 77-78. After all these jurors

                                  15   were questioned and affirmed that they could judge the case based solely on the merits, the trial

                                  16   court asked counsel if they wished to raise any concerns. Id. at 78. Garcia’s counsel expressed a

                                  17   concern whether the court had identified and questioned all the jurors involved, but declined the

                                  18   court’s invitation to question all the jurors. Id.

                                  19           The court of appeal denied Garcia’s juror bias claim because his trial counsel did not

                                  20   request any further remedy from the trial court. Id. at 79-80. The court of appeal noted that

                                  21   counsel expressly declined to have the trial court examine the remaining jurors, and also

                                  22   proceeded to reject both of Garcia’s arguments on the merits. Id. According to the court of

                                  23   appeal, Garcia pointed “to nothing in the record to indicate the court failed to examine any juror

                                  24   who had been exposed to external influence,” and merely speculated “that other jurors must have

                                  25   been exposed” without citing anything in the record to support such an assertion. Id. at 80. The

                                  26   court of appeal also rejected Garcia’s argument that the trial court had a sua sponte duty to provide

                                  27   further admonitions regarding its questioning of the four jurors and the presence of extra security,

                                  28   determining that, at most, the trial judge had discretion to issue such admonitions. Id.
                                                                                            7
                                            Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 8 of 9




                                   1             There is no error in the state courts’ conclusions that might warrant habeas relief. As our

                                   2   circuit has recognized, “the remedy prescribed by the Supreme Court” for potential juror bias is “a

                                   3   hearing involving all interested parties to explore the issue of juror bias” where the defendant has

                                   4   “the opportunity to prove actual bias.” Hedlund v. Ryan, 854 F.3d 557, 574 (9th Cir. 2017); see

                                   5   also Smith v. Phillips, 455 U.S. 209, 215 (1982); Remmer v. United States, 347 U.S. 227, 229-30

                                   6   (1954). “So long as the fact-finding process is objective and reasonably explores the issues

                                   7   presented, the state trial judge’s finding based on that investigation are entitled to a presumption of

                                   8   correctness.” Hedlund, 854 F.3d at 574 (quoting Dyer v. Calderon, 151 F.3d 970, 975 (9th Cir.

                                   9   1998)).

                                  10             On the record before the Court, it cannot be said that the trial court’s handling of these

                                  11   issues was improper, particularly under the doubly deferential standard of review of such errors

                                  12   under AEDPA. The trial court tackled the issue fairly and reasonably, and gave both sides ample
Northern District of California
 United States District Court




                                  13   opportunity to express their views. The court of appeal reasonably concluded that any

                                  14   presumption of prejudice on behalf of any juror had been rebutted by the trial judge’s examination

                                  15   of all jurors known to be exposed to any external influence. Pettie, 16 Cal. App. 5th at 79-80.

                                  16             There is no basis for concluding that the court of appeal’s conclusion is contrary to clearly

                                  17   established federal law, and the state trial court’s findings are entitled to deference under 28

                                  18   U.S.C. § 2254(e)(1). Habeas relief is denied on this claim.

                                  19   V.        FIREARM ENHANCEMENT
                                  20             Garcia’s final claim is that he was not provided adequate notice of the firearm

                                  21   enhancement that the prosecution argued to the jury in closing statements. Dkt. No. 1 at 20-25;

                                  22   Dkt. No. 19-1 at 9-10. Garcia says that the criminal information charged him only with an

                                  23   enhancement based on the use of a firearm by a principal, and that the prosecution’s oral

                                  24   amendment of the enhancement to charge personal use of a firearm after the close of evidence

                                  25   came too late to provide him adequate notice. Dkt. No. 1 at 20, 22.

                                  26             The court of appeal rejected this claim because the record as a whole -- including the

                                  27   earlier criminal complaints, evidence presented at the preliminary hearing, and the fact that Garcia

                                  28   was the only defendant charged with carrying a firearm on his person -- showed that Garcia had
                                                                                            8
                                           Case 3:19-cv-02083-JD Document 20 Filed 01/25/21 Page 9 of 9




                                   1   adequate notice of the personal use enhancement. Pettie, 16 Cal. App. 5th at 83-85. Garcia has

                                   2   not demonstrated otherwise.

                                   3          In addition, as respondent correctly notes, the Supreme Court has not addressed the

                                   4   standard for reviewing a state court’s finding of adequate notice based on its evaluation of the

                                   5   record as a whole. Dkt. No. 14-1 at 38-39. Indeed, the Supreme Court has expressly cautioned

                                   6   that, in the absence of such a decision, a federal court has “nothing against which it [can] assess,

                                   7   and deem lacking, the notice afforded” a state court criminal defendant. Lopez v. Smith, 574 U.S.

                                   8   1, 9 (2014) (per curiam).

                                   9          Habeas relief is denied on this claim.

                                  10                                             CONCLUSION

                                  11          The petition is denied. A certificate of appealability is also denied. The federal rules

                                  12   governing habeas cases brought by state prisoners require a district court that issues an order
Northern District of California
 United States District Court




                                  13   denying a habeas petition to either grant or deny therein a certificate of appealability. See Rules

                                  14   Governing § 2254 Cases, Rule 11(a). A judge many grant a certificate of appealability “only if the

                                  15   applicant has made a substantial showing of the denial of a constitutional right,” 28 U.S.C.

                                  16   § 2253(c)(2), and the certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3).

                                  17   “Where a district court has rejected the constitutional claims on the merits, the showing required to

                                  18   satisfy § 2254(c) is straightforward: [t]he petition must demonstrate that reasonable jurists would

                                  19   find the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

                                  20   McDaniel, 529 U.S. 473, 484 (2000). Garcia has not shown a certificate is warranted.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 25, 2021

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                         9
